Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks received on July 21, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Reason for Allowance
Claims 16 and 28-49 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed working machine comprising a metal cased screwed to the front side of a housing, the housing having a grip extending from a lower side; a threaded attaching hole penetrating through the metal front case; and a threaded shaft of a holding tool, wherein the threaded attaching hole is configured to connect the threaded shaft of the holding tool to the front case for the purpose of providing an easily removable and structurally effective manner of attaching an auxiliary gripping element to the machine.
see diagram below) comprising: a main body having a housing and a grip, the housing having a front side, a rear side, an upper side, and a lower side, and the grip extending downward from the lower side of the housing; a metal case fixed to the front side of the housing with screw members, and exposed outside the housing, rigidity of the metal case being higher than rigidity of the housing1; a motor provided in the housing; a transmission mechanism transmitting a 

    PNG
    media_image1.png
    231
    265
    media_image1.png
    Greyscale

rotational force of the motor to a tool.  While DEWALT discloses a holding tool secured to the metal case of the working machine, DEWALT does not definitively disclose a threaded attaching hole for the holding tool as claimed.  KONDO (US 2014/0251650) teaches the knowledge in the art of auxiliary handles on working machines to provide a threaded attaching hole to the machine body; however, KONDO does not disclose a threaded shaft cooperating with the attaching hole as claimed.  Instead, the threaded attaching hole is merely provided to secure a removable holding tool mount to the machine body.  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        

September 11, 2021




    
        
            
        
            
        
            
    

    
        1 https://www.hingmy.com/site/article.php?DeWalt-DCD940KX-Review